 Case 2:19-cv-00236 Document 986 Filed 08/31/21 Page 1 of 3 PageID #: 17231



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


DON BLANKENSHIP,

           Plaintiff,

v.                                         Civil Action No. 2:19-cv-00236

FOX NEWS NETWORK, LLC et al.,

           Defendants.


                                   ORDER


           The plaintiff commenced this action by filing a

complaint on or about March 14, 2019, in Mingo County Circuit

Court against 27 named defendants.         ECF No. 1-1.   The action was

removed to this court on March 29, 2019.         See ECF No. 1.     On

April 9, 2019, the plaintiff filed his operative, amended

complaint against numerous named defendants, including for the

first time, as pertinent to this order, Chris Jones, Matt

Howerton, Hayride Media, LLC (“Hayride”), and Jim Heath.            See

ECF No. 14.


           The plaintiff served process on Mr. Jones and Hayride

on June 27, 2019, see ECF No. 284, and he served process on Mr.

Howerton on July 27, 2019, see ECF No. 160.         Since then, Mr.

Jones, Mr. Howerton, and Hayride have not filed an answer or

otherwise made an appearance in this action, nor have they
 Case 2:19-cv-00236 Document 986 Filed 08/31/21 Page 2 of 3 PageID #: 17232



participated in any way in this action’s proceedings.           The

plaintiff has not moved for default or summary judgment against

them, does not appear to have sought discovery from them, and

does not otherwise seem to have pursued his claims against them.


           The plaintiff served process on Mr. Heath on June 20,

2019, and Mr. Heath filed a pro se answer on June 27, 2019.              See

ECF No. 77; ECF No. 89.      Mr. Heath appears to have been involved

in early case-management proceedings, such as the parties’ Fed.

R. Civ. P. 26(f) planning meeting in May 2020 and the parties’

joint stipulation regarding electronic service of papers in June

2020, see ECF No. 440; ECF No. 474, but does not seem to have

participated in the action’s proceedings since then.           The

plaintiff does not appear to have sought discovery from or

judgment against Mr. Heath or otherwise pursued his claim

against Mr. Heath.


           In view of the foregoing, it is ORDERED that the

plaintiff is directed to show cause, by responding to this order

on or before September 20, 2021, why the claims asserted in his

complaint against Mr. Jones, Hayride, Mr. Howerton, and Mr.

Heath should not be dismissed for failure to prosecute.            See

Link v. Wabash R.R. Co., 370 U.S. 626 (1962).




                                     2
 Case 2:19-cv-00236 Document 986 Filed 08/31/21 Page 3 of 3 PageID #: 17233



           The Clerk is directed to transmit copies of this order

to all counsel of record and to any unrepresented parties.


                                         ENTER: August 31, 2021




                                     3
